IN THE SUPREME COURT OF TENNESSEE
                            AT KNOXVILLE
                                  May 5, 2015 Session

      MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
                           v.
                  CARLTON J. DITTO ET AL.

            Appeal by Permission from the Court of Appeals, Eastern Section
                        Chancery Court for Hamilton County
                  No. 120058    W. Frank Brown III, Chancellor
                        _____________________________

              No. E2012-02292-SC-R11-CV – Filed December 11, 2015
                        _____________________________

Petitioner Mortgage Electronic Registration Systems, Inc. (MERS) brought this action to
set aside a tax sale of real property. MERS argues that the county‘s failure to provide it
with notice of the tax sale violated its rights under the Due Process Clause of the federal
Constitution. The defendant purchaser of the real property filed a motion for judgment
on the pleadings; he argued that MERS did not tender payment of the sale price plus the
accrued taxes before bringing suit, as is required by statute in a suit challenging the
validity of a tax sale. The defendant purchaser also argued that MERS did not have an
interest in the subject property that is protected under the Due Process Clause. The trial
court granted the defendant‘s motion for judgment on the pleadings, holding that MERS
did not have an interest in the property. The Court of Appeals affirmed, though based on
MERS‘s lack of standing to file suit. We hold that when a plaintiff who claims a
protected interest in real property files suit to have a tax sale declared void for lack of
notice, the pre-suit tender requirement in Tennessee Code Annotated section 67-5-
2504(c) does not apply, so MERS was not required to tender payment before filing this
lawsuit. We further conclude that MERS acquired no protected interest in the subject
property through either the deed of trust‘s designation of MERS as the beneficiary solely
as nominee for the lender and its assigns or its reference to MERS having ―legal title‖ to
the subject property for the purpose of enforcing the lender‘s rights. Because MERS had
no protected interest in the subject property, its due process rights were not violated by
the county‘s failure to notify it of the tax foreclosure proceedings or the tax sale.
Accordingly, we affirm the grant of judgment on the pleadings in favor of the tax sale
purchaser, albeit on a different basis from the Court of Appeals‘ decision.
               Tenn. R. App. P. 11 Appeal by Permission; Judgment of the
                              Court of Appeals Affirmed

HOLLY KIRBY delivered the opinion of the Court, in which SHARON G. LEE, C.J., and
CORNELIA A. CLARK, GARY R. WADE, and JEFFREY S. BIVINS, JJ., joined.

Caroline B. Stefaniak, Chattanooga, Tennessee, and JoAnn T. Sandifer, St. Louis,
Missouri, pro hac vice, for the appellant, Mortgage Electronic Registration Systems, Inc.

Carlton J. Ditto, Chattanooga, Tennessee, Pro Se.

William M. Barker, Chattanooga, Tennessee, for the Amici Curiae, American Land Title
Association, The Tennessee Mortgage Bankers Association, and The Tennessee Bankers
Association.

Deanna Lee Fankhauser and Robyn Beale Williams, Nashville, Tennessee for the Amicus
Curiae, Tennessee Municipal League Risk Management Pool.

                                              OPINION

                          FACTUAL AND PROCEDURAL BACKGROUND

                                 Transaction and Deed of Trust

       In March 2005, Joseph L. Dossett and Gerald Dossett (collectively, ―the
Dossetts‖) purchased property located at 5518 Oakdale Avenue in Chattanooga,
Hamilton County, Tennessee (―the property‖ or ―the subject property‖), as joint tenants
with the right of survivorship. The warranty deed for the property was recorded in the
Register‘s Office for Hamilton County, Tennessee.

        In July 2006, the Dossetts and their wives borrowed about $60,000 from Choice
Capital Funding, Inc. (―Choice Capital‖), which was secured by the subject property. As
is typical in such transactions, the parties executed two documents: (1) a promissory note
(a negotiable instrument) evidencing the borrowers‘ promise to repay the loan, and (2) a
deed of trust (―DOT‖)1 securing the repayment of the loan by transferring title to the
property to the trustee and the lender.2

        1
           A deed of trust is a security instrument used ―in many states, taking the place and serving the
uses of a common-law mortgage, by which the legal title to real property is placed in one or more
trustees, to secure the repayment of a sum of money or the performance of other conditions.‖ Cadence
                                                  -2-
       The DOT executed in connection with the loan contains defined terms. The term
―Borrower‖ refers to the Dossetts and their wives. The term ―Lender‖ refers to Choice
Capital. The ―Trustee‖ in the DOT is listed as Robbie McLean, an attorney.

        Pertinent to this appeal, the DOT describes Plaintiff/Appellant Mortgage
Electronic Registration System (MERS) as ―a separate corporation that is acting solely as
nominee for [Choice Capital] and [Choice Capital‘s] successors and assigns.‖ The DOT
states that MERS is ―the beneficiary under this Security Instrument,‖ and it includes the
full address and telephone number for MERS. The DOT for this transaction was
recorded with the Register of Deeds in Hamilton County, Tennessee.

                                                MERS

       A brief description of MERS‘s role in the mortgage industry is helpful to an
understanding of the issues in this case. Created in 1993, the MERS® System is wholly-
owned and operated by MERSCORP, Inc. (―MERSCORP‖). Sharon M. Horstkamp,
MERS Caselaw Overview, 64 Consumer Fin. L. Q. Rep. 458, 458 (Winter 2010) (author
is Vice President and General Counsel for MERSCORP). The MERS® System has been
described as ―a national electronic registry system that tracks the changes in servicing
rights and beneficial ownership interests in mortgage loans that are registered on the
registry.‖ Id. MERS performs a service for lenders by purporting to function as ―the
mortgagee of record and nominee for the beneficial owner of the mortgage loan.‖ Id.; see
Thompson v. Bank of Am., N.A., 773 F.3d 741, 748 (6th Cir. 2014) (―MERS is a
company that provides mortgage recording services to lenders and allows lenders to trade
the mortgage note and servicing rights on the market, with MERS maintaining electronic
recordings of each transaction.‖). ―No mortgage rights are transferred on the MERS®
System. The MERS® System only tracks the changes in servicing rights and beneficial
ownership interests.‖ Horstkamp, 64 Consumer Fin. L. Q. Rep. at 458. Thus, in essence,
MERS tracks the transfer of residential mortgages within the MERS® System.3

Bank, N.A. v. Latting Rd. Partners, LLC, 699 F. Supp. 2d 1033, 1035 n.1 (W.D. Tenn. 2010) (quoting
Black‘s Law Dictionary 503 (4th ed. 1968)). In Tennessee, the security instrument used is a deed of trust.
See, e.g., In re Marsh, 12 S.W.3d 449, 452-54 (Tenn. 2000) (explaining that a deed of trust is a writing
eligible for registration in Tennessee and that the deed must be acknowledged to authenticate it for valid
registration).
        2
          ―Tennessee is a ‗title theory‘ state. When a borrower obtains a mortgage loan to buy the house,
the lender, the holder of the note, has title to the property. The borrower must satisfy her mortgage debt
in order to obtain title.‖ Thompson v. Bank of Am., N.A., 773 F.3d 741, 750 (6th Cir. 2014). ―Until the
note is satisfied, the holder of the note has superior title to the property.‖ Id.
        3
         It is difficult to know the extent of MERS‘s involvement in the mortgage industry; however, one
authority has stated that MERS purports to hold ―approximately 60 million mortgage loans and is
                                                  -3-
       The genesis for MERS is the evolution of the residential mortgage industry.
Traditionally, there was little need for a registration system such as MERS; a mortgage
was a two-party transaction in which a prospective homeowner borrowed money from a
lender, typically a bank that loaned the monies from its customers‘ deposits.
Citimortgage, Inc. v. Barabas, 975 N.E.2d 805, 808 (Ind. 2012). The lender recorded the
transaction in the county‘s land records in accordance with state real property laws and
usually retained the loan until it was repaid. Ellen Harnick, The Crisis in Housing and
Housing Finance: What Caused It? What Didn’t? What’s Next?, 31 W. New Eng. L.
Rev. 625, 626-27 (2009).

        By the beginning of the twenty-first century, mortgage lenders included not only
actual banks but also companies that raise funds to lend by borrowing money from
financial institutions and then repaying the financial institutions ―by selling to investors
the right to share in the proceeds of the mortgage payments received from borrowers.‖
Id. This process is generally known as ―securitization.‖ Id. It is now commonplace for
institutional investors to bundle and sell (i.e., securitize) residential loans and sell shares
of the resulting mortgaged-backed securities.4 Bucci v. Lehman Bros. Bank, FSB, 68
A.3d 1069, 1072-73 (R.I. 2013). Thus, with securitization, a single residential loan may
be transferred many, many times before it is repaid. Meanwhile, state real property laws
remain more consistent with traditional mortgages; they typically require each
assignment of a mortgage to be recorded in the county land records, with the concomitant
recording fee. Id.

       MERS‘s system of registering and tracking mortgages over the life of the loans
sought to address problems that arose from mortgage securitization. Id. at 1072-73; see
Citimortgage, 975 N.E.2d at 808-09 (explaining how MERS sought to ―ameliorate [the]
evils‖ of securitization of mortgages). The Supreme Court of Rhode Island explained:

       According to MERS, prior to the creation of its registration system, the
       constant buying and selling of mortgage-backed loans became costly and
       time-consuming, because each transfer required that an assignment of the
       mortgage be recorded in the local land evidence records. It also became

involved in the origination of approximately 60% of all mortgage loans in the United States.‖
MERSCORP, Inc. v. Romaine, 861 N.E.2d 81, 83 (N.Y. 2006); see also Christopher L. Peterson, Two
Faces: Demystifying the Mortgage Electronic Registration System’s Land Title Theory, 53 Wm. & Mary
L. Rev. 111, 117 (2011).
       4
          In Tennessee, ―securitizing a note does not sever the note from the deed of trust. Under
Tennessee law, the deed of trust follows the note. Whoever holds the note owns the deed.‖ Thompson,
773 F.3d at 749.
                                               -4-
        difficult to determine what entity owned the beneficial interests in these
        loans at any given time, because those interests were bought and sold with
        such frequency, often leading to recording errors. The MERS® System was
        developed to bring efficiency and order to this increasingly complex
        industry.

Bucci, 68 A.3d at 1072-73 (internal citations omitted); see also MERSCORP, Inc. v.
Romaine, 861 N.E.2d 81, 83 (N.Y. 2006). Put another way, the MERS® System was
created to enable lenders ―[t]o avoid the hassle and expense of paying county recording
fees.‖ Christopher L. Peterson, Two Faces: Demystifying the Mortgage Electronic
Registration System’s Land Title Theory, 53 Wm. & Mary L. Rev. 111, 116 (Oct. 2011);
see Robinson v. American Home Mortg. Servicing, Inc. (In re Mortg. Elec. Registration
Sys., Inc.), 754 F.3d 772, 777 (9th Cir. 2014) (―Robinson‖) (―The obvious advantage of
the MERS System is that it allows residential lenders to avoid the bother and expense of
recording every change of ownership of promissory notes.‖); Christopher L. Peterson,
Foreclosure, Subprime Mortgage Lending, and the Mortgage Electronic Registration
System, 78 U. Cin. L. Rev. 1359, 1369-70 (2010) (―By eliminating the reference to an
actual mortgagee or the actual assignee, MERS estimated that it would save the originator
$22.00 per loan.‖).

       In order for a lender to benefit from the MERS tracking system, it must become a
MERSCORP member. To do so, the lender subscribes to the MERS® System by paying
a periodic (usually annual) membership fee or a per-transaction fee. Peterson, 53 Wm. &
Mary L. Rev. at 117. In return, MERS and the member lender enter into an agreement
for MERS to provide certain services.5 Romaine, 861 N.E.2d at 83; see Mortgage Elec.
Registration Sys. v. Bellistri, No. 4:09-CV-731, 2010 WL 2720802, at *6 (E.D. Mo. July
1, 2010); Bank of N.Y. v. Silverberg, 86 A.D.3d 274, 278-79 (N.Y. App. Div. 2011).

       Under the MERS business model, if the original lender is a MERS member, the
original lender will typically insert language in the deed of trust that designates MERS as
the beneficiary as nominee for the lender and the lender‘s assigns.6 The original
        5
          The record does not include a copy of a contract between MERS and a member lender.
Therefore, any description in this opinion of the contractual relationship between MERS and a MERS
member is based on other legal authorities.
        6
          In some states, like Tennessee, the security instrument used is a deed of trust; in others, the
security instrument used is a mortgage. ―[A] beneficiary‘s interest under a trust deed is analogous to a
mortgagee‘s interest under a mortgage.‖ Brandrup v. ReconTrust Co., N.A., 303 P.3d 301, 319 (Or.
2013) (en banc). Generally, the lender in a deed of trust is referred to as the ―beneficiary,‖ and the lender
in a mortgage is referred to as the ―mortgagee.‖ Under a deed of trust, the lender holds title to the
property until the debt is paid. See Thompson, 773 F.3d at 750. Under a mortgage, however, no legal or
equitable interest is conveyed to the mortgagee, but the mortgage ―merely creates a lien that constitutes
                                                   -5-
lender/MERS member records that deed of trust in the county land records. The MERS
member retains the promissory note and the servicing rights to the mortgage. See
Dauenhauer v. Bank of N.Y. Mellon, No. 3:12-CV-01026, 2013 WL 2359602, at *3
(M.D. Tenn. 2013), aff‘d, 562 Fed. Appx. 473 (6th Cir. 2014).

        When the MERS member sells the note to another MERS member, the transfer of
the deed of trust is not recorded in the county‘s land records. According to the MERS
business model, there is no need to record such transfer because the named beneficiary in
the deed of trust has not changed---MERS remains the stated beneficiary in the deed of
trust as nominee for the lender and the lender‘s successor or assigns.7 Bucci, 68 A.3d at
1073; see Bellistri, 2010 WL 2720802, at *7-8. ―During the lifetime of the mortgage, the
beneficial ownership interest or servicing rights may be transferred among MERS
members (MERS assignments), but these assignments are not publicly recorded; instead
they are tracked electronically in MERS‘s private system.‖ Romaine, 861 N.E.2d at 83.
Of course, if the transfers of the deed of trust are not recorded, there are no associated
recording fees.

                                                Tax Sale

        Against that backdrop, we turn to the facts in this case. The homeowners, the
Dossetts, failed to pay the 2006 property taxes on the subject property. In February 2008,
Hamilton County filed a delinquent tax lawsuit in the Hamilton County Chancery Court
against several property owners, including the Dossetts, who allegedly had not paid their
2006 property taxes. The Dossetts received notice of the delinquent tax lawsuit by
certified mail.

        Meanwhile, the county clerk charged with executing the sale conducted a public
records search to determine any others with an ownership interest in the property. In the
title report, the grantors, the grantees (the Dossetts), and the lender (Choice Capital) were
identified. The clerk‘s office attempted to serve notice of the tax sale on Choice Capital
at the designated address, but the certified envelope was returned as ―Not Deliverable as


security for the underlying obligation and grants the mortgagee, upon the mortgagor‘s default, the right to
have the property sold to satisfy the obligation.‖ Brandrup, 303 P.3d at 319. Therefore, in jurisdictions
that use deeds of trust as security instruments, MERS will typically be designated as the ―beneficiary‖ as
nominee for the lender, and in jurisdictions that use mortgages, MERS is designated as the ―mortgagee‖
as nominee for the lender. This distinction does not affect our analysis in this case.
        7
          If a note within the MERS system is sold to a lender that is not a MERS member, MERS assigns
the note to the new lender, the assignment is recorded in the relevant land records, ―and the loan is
deactivated within the MERS system.‖ Romaine, 861 N.E.2d at 83.

                                                   -6-
Addressed Unable to Forward.‖ A copy of the summons was later served on Choice
Capital through its registered agent.

        Despite the fact that MERS was referenced in the deed of trust for the property,
the County did not attempt to give notice of the delinquent tax lawsuit to MERS. As a
result, MERS had no knowledge of the lawsuit.

       The Dossetts never paid the 2006 property taxes on the property. As a result, in
June 2010, the property was sold at a tax sale to Defendant/Appellee Carlton J. Ditto for
$10,000. About a week later, the trial court entered a decree confirming the sale of the
property to Mr. Ditto. The property was not redeemed within one year after the trial
court confirmed the sale;8 as a result, Mr. Ditto was presumed to have ―perfect title‖ in
the property. Tenn. Code Ann. § 67-5-2504(b) (2011).

        In January 2012, about a year and a half after the tax sale was confirmed, MERS
filed the instant petition against Mr. Ditto in the Hamilton County Chancery court. In the
petition, MERS asked the trial court to set aside the tax sale and issue a declaratory
judgment. MERS asserted that the tax sale and the trial court‘s decree confirming the tax
sale were void ab initio because the County failed to give notice of the tax sale to MERS
or any representative of MERS, as was constitutionally required. MERS contended in the
petition that it ―possessed a constitutionally-protected property right in the [p]roperty.
The name and address of MERS appears of public record and, based upon a diligent
search, should have been discovered by Hamilton County.‖ MERS further claimed:
―Without notice to MERS, the purported sale . . . is constitutionally invalid and is a
nullity. The purported sale to Carlton J. Ditto remains a slander on the title and should be
stricken from the record.‖ MERS also sought a declaration from the trial court that
MERS‘s interests were unaffected by the sale to Mr. Ditto and that ―MERS remains the
beneficiary under the Deed of Trust.‖

       Upon motion filed by Mr. Ditto, acting pro se, the trial court consolidated the
delinquent tax lawsuit and the lawsuit to set aside the tax sale. In this way, Hamilton
County became a party to the suit.

       A flurry of filings ensued. Mr. Ditto asserted in his answer to MERS‘s petition that
MERS failed to state a claim upon which relief could be granted and that MERS did not
have standing to set aside the sale because it never held a legal interest in the property.

       8
           Under the statute in effect at the time, an interested party in Tennessee may redeem property
after a tax sale within one year after the tax sale is confirmed. Tenn. Code Ann. § 67-5-2702(a) (2011)
(currently Section 67-5-2701(a)(1)).

                                                 -7-
Two weeks later, Mr. Ditto filed a motion to dismiss, claiming that MERS failed to
commence the lawsuit properly because it did not tender payment for the bid price plus
accruing taxes and interest, a statutory prerequisite to filing a lawsuit to invalidate a tax
title. Tenn. Code Ann. § 67-5-2504(c) (2011).9

        In its response, MERS argued that the tender requirement in Section 67-5-2504(c)
does not apply where the tax sale was constitutionally invalid for lack of notice to an
interested party. MERS contended, ―Following a constitutionally infirm sale, the
requirements contained in Section 67-5-2504 cannot, and should not, bar a party from
raising their constitutionally protected rights.‖ In the alternative, MERS argued that, if
the tax sale is not set aside, the trial court should enter a declaratory judgment stating that
MERS‘s ―interest was not affected by the sale, and all rights in the property it had before
the sale, it still has.‖ MERS also asked the trial court to declare that ―any ownership
interest Mr. Ditto achieved as a result of the purported purchase of the property at the tax
sale is inferior to the rights held by MERS as beneficiary under the deed of trust.‖
        These same arguments were repeated in subsequent filings. While Mr. Ditto‘s
motion to dismiss was pending, MERS filed a motion for judgment on the pleadings
pursuant to Rule 12.03 of the Tennessee Rules of Civil Procedure.10 In the motion,
MERS maintained that the lack of notice rendered the tax sale constitutionally invalid:
―The principle basis of MERS[‘s] claim is lack of constitutionally required notice of the
tax sale, thereby violating MERS[‘s] due process rights.‖ Absent such notice, MERS
argued, the tax sale did not affect its interest in the property. Consequently, MERS asked
the trial court to declare that, even if the tax sale were valid, ―MERS remains the
beneficiary under the [DOT] identifying its interest as beneficiary, unaffected in any way
by the purported sale of the Property.‖

        In response, Mr. Ditto filed his own motion for either a declaratory judgment or a
judgment on the pleadings. He argued that the DOT did not grant MERS a protected
property interest, so MERS was not entitled to notice under either the applicable notice
statute or the principles of due process. Mr. Ditto sought a declaration that MERS has no

        9
            That subsection provides:

                 (c) No suit shall be commenced in any court of the state to invalidate any tax title
        to land until the party suing shall have paid or tendered to the clerk of the court where the
        suit is brought the amount of the bid and all taxes subsequently accrued, with interest and
        charges as provided in this part.

Tenn. Code Ann. § 67-5-2504(c) (2011).
        10
           Tennessee Rule of Civil Procedure 12.03 provides in pertinent part: ―After the pleadings are
closed but within such time as not to delay the trial, any party may move for judgment on the pleadings.‖
                                                   -8-
protected rights with respect to the property and a ruling that, for that reason, MERS did
not have standing to bring an action to set aside the tax sale.

        At this point, Hamilton County weighed in. It filed a response to MERS‘s motion
for judgment on the pleadings in which it agreed with Mr. Ditto‘s position and elaborated
on it. The County asserted that, despite language to the contrary in the DOT, MERS was
not a true beneficiary. The County argued that the language in the DOT on this point was
ambiguous, and that an examination of the DOT in its entirety and the realities of the
transaction made it clear that MERS, in fact, has no beneficial interest. The County
pointed out that, in the DOT, every obligation that would traditionally be assumed by a
beneficiary is undertaken by the lender, not by MERS. It also pointed out that, contrary
to MERS‘s assertion, the DOT contains no language requiring notice to MERS. ―By its
own stated policy, MERS receives no payments, exercises no rights, performs no
servicing or other obligations, and holds no documents. The lenders are entitled to all
such rights and perform all such obligations.‖ Thus, the County argued, MERS was not
truly a beneficiary under the DOT and so was not entitled to notice of the tax sale. The
County did not take a position on whether the lawsuit should be dismissed because
MERS failed to tender payment at the outset.

       In August 2012, the trial court conducted a hearing on the parties‘ cross-motions
for judgment on the pleadings and Mr. Ditto‘s motion to dismiss. After taking the case
under advisement, in September 2012, the trial court issued a written order holding in
favor of Mr. Ditto and the County. The trial court held that the delinquent tax attorney
had complied with both the notice requirement in the DOT and the notice provision in the
tax sale statute, Section 67-5-2502. The DOT, the trial court observed, ―only mentions
the means by which notice shall be given to the Lender or Borrower . . . and made no
mention of MERS.‖ Furthermore, it noted, Section 67-5-2502 required the County‘s
delinquent tax attorney to ―make a reasonable search of the public records in the offices
of the assessor of property, trustee, local office where wills are recorded, and register of
deeds and give notice to persons identified by the search as having an interest in the
property to be sold.‖ Tenn. Code Ann. § 67-5-2502(c) (2011) (emphasis added). No
notice to MERS was required, the trial court concluded, because ―[t]here is no indication
that MERS was listed as an ‗owner‘ of the property on record in the office of the
Assessor of Property for Hamilton County.‖11 Therefore, the trial court held, ―by giving
notice to the Dossetts and Choice Capital Funding, Incorporated, the requirements of
T.C.A. § 67-5-2502 . . . were met as those were the only parties revealed in the record
search who had a valid interest in the property.‖



        The relevant version of Section 67-5-2502 required the property owner to register the owner‘s
       11

own name and address with the assessor‘s office. Tenn. Code Ann. § 67-5-2502(b) (2011).
                                                -9-
        The trial court then addressed whether the County‘s failure to notify MERS
rendered the tax sale constitutionally invalid. It found that this too turned on whether
MERS had a valid, protected interest in the subject property. Finding no Tennessee
caselaw on this issue, the trial court reviewed cases from other jurisdictions and the
language in the DOT. After doing so, the trial court held that MERS did not have a
protected interest in the property. It noted that MERS had no stake in the outcome of
foreclosure proceedings, did not lend money to the borrower, and had no independent
right to collect money from the borrower. The trial court reasoned: ―MERS had only a
nominal stake in the outcome of the tax foreclosure proceeding on the property.
Therefore, because MERS had no true property interest, it could suffer no injury, and its
due process rights were not violated by lack of notice.‖ On this basis, the trial court
denied MERS‘s motion for judgment on the pleadings and granted Mr. Ditto‘s motion for
judgment on the pleadings.

       Accordingly, the trial court denied MERS‘s request to set aside the tax sale and
held that Mr. Ditto is the holder of legal title to the subject property by virtue of the tax
sale and the subsequent decree confirming the sale. The trial court did not address
whether the lawsuit should be dismissed for MERS‘s failure to tender funds prior to filing
the lawsuit in violation of Section 67-5-2504(c), and did not address MERS‘s alternative
request for declaratory relief regarding its continued interest in the property. MERS
appealed.

        The Court of Appeals affirmed the decision of the trial court, albeit on a different
basis. Mortgage Elec. Registration Sys., Inc. v. Ditto, No. E2012-02292-COA-R3-CV,
2014 WL 24439, at *5-6 (Tenn. Ct. App. Jan. 2, 2014) (―MERS‖). It concluded that
MERS did not have standing to file an action to set aside the tax sale because ―MERS
was never given an independent interest in the property.‖ Id. at *5. Rather, the property
owners mailed payments to the current lender, ―while MERS solely recouped payment
for its services from the current lender and was specifically relegated to the role of
nominee‖ for the current lender and its successors and assigns. Id. The appellate court
referenced the definition of ―nominee‖ found in Black‘s Law Dictionary: ―A person
designated to act in place of another, usu. in a very limited way‖ or ―A party who holds
bare legal title for the benefit of others or who receives and distributes funds for the
benefit of others.‖ Id. (citing Black‘s Law Dictionary (9th ed.)). Thus, the appellate
court found that MERS ―did not suffer an injury by the sale of the property at issue.‖ Id.
It stated, ―[T]he only injury suffered by MERS related to the future effect this case could
have on its business model, which is reliant upon the avoidance of county recording fees
by placing the onus on the county to provide notice to MERS instead of the current
lender.‖ Id. The appellate court deemed this injury insufficient to confer standing on
MERS: ―We fail to see how this is a distinct and palpable injury capable of being
redressed by this court. Accordingly, we uphold the trial court‘s grant of Purchaser‘s
                                           - 10 -
motion for judgment on the pleadings because MERS did not have standing to file suit.‖
Id.

        The Court of Appeals went on to address an issue not addressed by the trial court,
Mr. Ditto‘s claim that he was entitled to judgment on the pleadings based on MERS‘s
failure to comply with the tender requirement contained in Section 67-5-2504(c). The
appellate court noted that MERS had not paid any funds into the court clerk‘s office but
had indicated that it ―remained willing and able to tender the funds if directed to by the
trial court.‖ Id. at *6.

        The appellate court commented that the question of whether failure to comply with
Section 67-5-2504(c) is fatal to a claim ―has been addressed by this court with conflicting
results.‖ Id. It decided to follow the intermediate appellate court‘s most recent published
decision on the subject, Bullington v. Greene County, 88 S.W.3d 571, 575-81 (Tenn. Ct.
App. 2002). In Bullington, the appellate court held that payment tendered by the plaintiff
after the lawsuit was filed constituted substantial compliance with Section 67-5-2504(c).
MERS, 2014 WL 24439, at *6. Because intermediate appellate decisions to the contrary
were unpublished, the Court of Appeals reasoned, they were less authoritative. Id.
(quoting Tenn. Sup. Ct. Rule 4(G)(1)). Therefore, consistent with Bullington, the
appellate court held that MERS‘s failure to tender funds prior to filing suit ―was not a
prerequisite for relief.‖ Id.

       Both Mr. Ditto and MERS were granted permission to appeal to this Court.

                                             Issues on Appeal

       MERS appeals the Court of Appeals‘ ruling that it did not have standing to set
aside the tax sale of the property based on the County‘s failure to give MERS notice of
the sale. Mr. Ditto appeals the Court of Appeals‘ ruling that MERS was not required
under Tennessee Code Annotated section 67-5-2504(c) to tender funds prior to filing this
lawsuit.12

        We note that, in the appeal to this Court, MERS makes the alternative argument
that it was entitled to notice of the tax sale under not only the Due Process Clause of the
federal Constitution but also Tennessee Code Annotated section 67-5-2502(c).13


       12
           Although Hamilton County was a party in the trial court proceedings, the County did not
participate in either the intermediate appeal or the appeal to this Court.
       13
            At the time of the tax sale, the notice statute provided:

                                                     - 11 -
However, as discussed below, MERS‘s petition for relief did not rely on the language in
this statute. Rather, the sole basis for its assertion that the tax sale was void ab initio was
the Due Process Clause of the federal Constitution. As noted in our Standard of Review,
this appeal arises from motions which test the sufficiency of MERS‘s petition. Since
MERS‘s petition did not reference Section 67-5-2502(c), we decline to address whether
notice to MERS was required under that statute.

                                        Standard of Review

       This appeal arises from the trial court‘s grant of Mr. Ditto‘s Rule 12.03 motion for
judgment on the pleadings, affirmed by the intermediate appellate court, as well as the
intermediate appellate court‘s denial of Mr. Ditto‘s motion to dismiss. Our review of both
decisions is de novo on the record, affording no deference to the lower courts. Both
motions test the legal sufficiency of the plaintiff‘s complaint. See Harman v. Univ. of
Tenn., 353 S.W.3d 734, 736 (Tenn. 2011). In assessing the legal sufficiency of
complaint, the court ―must construe it in the plaintiff‘s favor, ‗by taking all factual
allegations in the complaint as true and by giving the plaintiff the benefit of all the
inferences that can be reasonably drawn from the pleaded facts.‘‖ Id. (quoting Satterfield
v. Breeding Insulation Co., 266 S.W.3d 347, 352 n.1 (Tenn. 2008) (citing Lanier v.
Rains, 229 S.W.3d 656, 660 (Tenn. 2007))). The issue of whether the complaint sets
forth facts that constitute a valid cause of action is a question of law, which we also
review de novo with no presumption of correctness. Id. at 736-37.

       To the extent that the issues on appeal require the interpretation of a statute, this
also presents a question of law subject to de novo review. Hayes v. Gibson Cnty., 288
S.W.3d 334, 337 (Tenn. 2009).

                                              ANALYSIS

      We consider first the threshold issue of whether MERS was required under
Tennessee Code Annotated section 67-5-2504(c) to tender payment prior to filing this


                (c) The delinquent tax attorney shall make a reasonable search of the public
        records in the offices of the assessor of property, trustee, local office where wills are
        recorded, and register of deeds and give notice to persons identified by the search as
        having an interest in the property to be sold.

Tenn. Code Ann. § 67-5-2502(c) (2011) (emphasis added). The statute was amended effective July 1,
2015. Under the amended statute, the delinquent tax attorney must give notice to all interested persons,
which includes ―a person or entity named as nominee or agent of the owner of the obligation that is
secured by the deed or a deed of trust and that is identifiable from information provided in the deed or a
deed of trust . . . .‖ Id. § 67-5-2502(c)(1)(B) (Supp. 2015).
                                                 - 12 -
lawsuit. We then go on to determine whether MERS had a property interest that entitled
it to notice of the tax sale under the Due Process Clause of the federal Constitution.

                                    Tender Requirement

        Mr. Ditto argues that this lawsuit is an action ―to invalidate [a] tax title to land,‖ so
it is governed by Tennessee Code Annotated section 67-5-2504. Subsection (c) of that
statute provides:

       (c) No suit shall be commenced in any court of the state to invalidate any
       tax title to land until the party suing shall have paid or tendered to the clerk
       of the court where the suit is brought the amount of the bid and all taxes
       subsequently accrued, with interest and charges as provided in this part.

Tenn. Code Ann. § 67-5-2504(c) (2011) (emphasis added). Thus, prior to the
commencement of any suit ―to invalidate any tax title to land,‖ the plaintiff must pay or
tender to the court clerk ―the amount of the bid and all taxes subsequently accrued, with
interest and charges . . . .‖ Id. Mr. Ditto contends that MERS‘s failure to comply with
this provision is fatal and the petition should be dismissed on that basis without reaching
the other issues.

       In response, MERS argues that this statute is inapplicable where the tax title is
alleged to be void ab initio for lack of proper notice to an interested party. Section 67-5-
2504(b) states that the ―validity‖ of a tax sale cannot be challenged except on specific
grounds: ―by proof that the land was not liable to sale for taxes, or that the taxes for
which the land was sold have been paid before the sale or that there was substantial
noncompliance with mandatory statutory provisions relating to the proceedings in which
the parcel was sold . . . .‖ Id. § 67-5-2504(b) (2011). MERS asserts that it does not seek
to ―invalidate‖ the tax sale on any of these bases; rather, it challenges the sale on
constitutional grounds. Therefore, MERS insists, the statutory prerequisite subsection (c)
is inapplicable.

       At the outset, we examine MERS‘s complaint, entitled ―Petition to Set Aside Tax
Sale and For Declaratory Judgment.‖ The petition asserts inter alia that the tax sale to
Mr. Ditto is void and of no effect because both the tax sale and Mr. Ditto‘s tax deed
resulted from unconstitutional proceedings. In the petition, MERS claimed that it held a
protected interest in the subject property; consequently, under the Due Process Clause of
the United States Constitution, it was entitled to notice of the tax sale of the property.
The petition does not cite Section 67-5-2504(b), nor does it contain a claim that the taxes
were not due, that they had been paid, or that ―there was substantial noncompliance with
mandatory statutory provisions relating to the proceedings in which the parcel was sold.‖
                                             - 13 -
Id. The petition filed by MERS is not premised on any of the grounds identified in the
statute; rather, it challenges the tax sale and the proceedings leading up to the sale based
only on constitutional grounds.

       The issue, then, is whether the pre-suit tender requirement in Section 67-5-2504(c)
applies where the plaintiff files a lawsuit that seeks to have a tax sale declared void due to
lack of constitutionally-required notice, as opposed to a lawsuit that seeks to have the tax
sale ―invalidated‖ on one of the grounds set forth in Section 67-5-2504(b). With this
understanding, we will review the cases on whether the statutory pre-suit tender
requirement is applicable where the tax sale is alleged to be void ab initio.

        The issue was squarely addressed by the Court of Appeals in Bass v. Wilkins,
1989 WL 11736 (Tenn. Ct. App. Feb. 15, 1989). In Bass, the county filed suit against the
property owners for delinquent taxes. By the time the tax suit was filed, the property
owners were deceased. The county did not notify the owners‘ heirs of either the tax
delinquency lawsuit or the resulting tax sale. Bass, 1989 WL 11736, at *1. The heirs
later filed suit against the tax-sale purchaser to ―invalidate and set aside [the] tax sale on
realty as a cloud on the title to their property.‖ Id. The trial court held that the sale was
invalid and restored legal title to the heirs. After that, the tax-sale purchaser filed a
motion to set aside the judgment and dismiss the heirs‘ lawsuit because they had not paid
into court the sums required under Section 67-5-2504(c). The trial court denied the
motion, and the purchaser appealed.

       The appellate court in Bass framed the issue on appeal as ―whether the chancellor
erred in invalidating the tax sale when the plaintiffs did not pay or tender to the clerk of
the court the amount of defendant‘s bid for the property and other charges as required by
T.C.A. § 67-5-2504 (1983).‖ Id. It held that the chancellor did not err in failing to
require pre-suit tender of payment. Id. at *3. In reaching that conclusion, the Bass court
relied on several Tennessee cases.

       The Bass court cited West v. Jackson, 186 S.W.2d 915 (Tenn. Ct. App. 1944), in
which the property owner was not notified in advance of the tax sale of the property. The
court in West held that the resulting tax deed was void and removed the tax deed as a
cloud on the owner‘s title. West, 186 S.W.2d at 917. The West court explained its
reasoning:

              It is evident that although a proceeding [is] in rem the procedure is
       the same as in any other Chancery cause—the defendant must be before the
       court by actual or constructive service of process. If this is not done, there
       would be a mere confiscation of property.

                                            - 14 -
       ….

             . . . The present case is controlled by the opinion in Tennessee
       Marble & Brick Co. v. Young, . . . 163 S.W.2d 71, 75[(Tenn. 1942)]
       wherein it is said: ―A decree may be assailed because of invalidity at any
       time. A void decree is in the same plight as though it never existed.‖

Id. Absent notice, the West court held, the tax decree was void and the predecessor to
Section 67-5-2504 did not apply. Id. (citing Tennessee Marble & Brick Co. v. Young,
163 S.W.2d 71, 75 (Tenn. 1942) (holding that the statute of limitations in predecessor to
Section 67-5-2504 not applicable where tax sale is allegedly void for lack of notice)).

        The Bass court also cited Rast v. Terry, 532 S.W.2d 552 (Tenn. 1976), which
involved not only the pre-suit tender requirement in Section 67-5-2504 but also the
statute of limitations contained in that same statute. Tenn. Code Ann. § 67-5-2504(d). In
Rast, the Court considered whether the three-year statute of limitations for a suit to
invalidate tax title applied when the tax decree was alleged to be void. The Rast Court
reasoned that suits to collect delinquent taxes ―have as their objective the enforcement of
tax liens, but not by confiscation. Where the taxpayer is not properly before the court the
resulting decree and sale is a nullity as to him and may be assailed at any time.‖ Rast,
532 S.W.2d at 555. Construing Section 67-5-2504, it held that ―the statute presupposes a
valid vestiture of title in the purchaser.‖ Id. The Court concluded: ―If it be established
on remand that the tax sale was void, [the statute of limitations in] § 67-2025 T.C.A is not
applicable.‖ Id. Thus, the Bass court observed, the Supreme Court in Rast ―made it clear
that the statutes regarding invalidation of tax sales are not applicable when the decree of
sale is void.‖ Bass, 1989 WL 11736, at *3 (citing Rast, 532 S.W.2d at 555); see also
Naylor v. Billington, 378 S.W.2d 737, 740-41 (Tenn. 1964) (holding that, when a tax sale
is void for lack of notice, the trial court was without jurisdiction to confirm the sale and
statutes governing suits to invalidate an otherwise valid tax sale are inapplicable);
Lawrence Cnty. v. White, 288 S.W.2d 735, 739 (Tenn. 1956) (noting that, when a
judgment is void, ―then anything based on this void judgment would likewise be of no
effect . . . [and] such a decree may be assailed at any time and it is in the same plight as
though it never existed‖); Watson v. Waters, 694 S.W.2d 524, 526-27 (Tenn. Ct. App.
1984) (holding that taxpayer is not limited to challenges listed in Section 67-5-2504(b) in
challenging tax sale for lack of constitutionally-required notice).

        Accordingly, in reliance on West, Rast, Tennessee Marble, and the other cases
cited, the Bass court held ―that where the decree affirming the sale is void, payment or




                                           - 15 -
tender of the amount bid as required by the statute is not a prerequisite for relief.‖ 14 Id.
at *3. Other cases have recognized the general proposition that a tax sale conducted
without proper notice to interested parties is void and a nullity. Wilson v. Blount Cnty.,
207 S.W.3d 741, 747 (Tenn. 2006) (citing Rast, 532 S.W.2d at 555); Morrow v. Bobbit,
943 S.W.2d 384, 392 (Tenn. Ct. App. 1996) (raising the issue of notice sua sponte
because ―proper notice is necessary in order to confer subject matter jurisdiction on the
court in suits to enforce tax liens‖); see also Robinson, 754 F.3d at 785 (interpreting
California law, holding that pre-suit tender of payment is not required when the
foreclosure sale or trustee‘s deed is void).

        This case is analogous to the situation in Bass. Here, MERS does not seek to
invalidate the tax sale based on any of the grounds listed in Section 67-5-2504(b).
Rather, it asserted in its petition that the tax sale to Mr. Ditto is void because the County
failed to give MERS notice required by the Due Process Clause of the federal
Constitution. Thus, MERS‘s lawsuit essentially claims that the trial court was without
subject matter jurisdiction to confirm the tax sale and that its decree confirming the sale
―is a nullity . . . and may be assailed at any time.‖ 15 We hold that when a plaintiff claims
to have a protected interest in the subject property and files suit to have the tax sale of the
property declared void ab initio based on lack of constitutionally-required notice, the pre-
suit tender requirement contained in Section 67-5-2504(c) is inapplicable to the petition
to set aside the tax sale. Accordingly, we reject Mr. Ditto‘s argument that the trial court
should have granted his motion to dismiss based on MERS‘s failure to comply with the
tender requirement in Section 67-5-2504(c).



        14
           A seemingly contrary conclusion was reached in Ewell v. Hill, No. 02A01-9608-CH-00178,
1998 WL 18142 (Tenn. Ct. App. Jan. 21, 1998). The owners of property filed complaint to set aside tax
sale, claiming that they did not receive propert notice and that the property taxes had been paid. The
appellate court declined to reach merits of case because owners had not complied with statutory pre-suit
tender requirement. Ewell, 1998 WL 18142, at *2-3. But the Ewell court did not differentiate between
the petitioners‘ claim that the tax sale was void for lack of notice and the claim that the sale was invalid
because the taxes had been paid. Nevertheless, to the extent that the holding in Ewell is contrary to our
holding in this case, we overrule it.
        15
           This Court has recently upheld the principle that a void judgment may be ―assailed at any
time.‖ Turner v. Turner, --- S.W.3d ---, 2015 WL 6295546, at *18 (Tenn. Oct. 21, 2015). In Turner, we
held that ―the reasonable time filing requirement [in Rule 60.02 of the Tennessee Rules of Civil
Procedure] does not apply to bar motions [to set aside a judgment] filed under Tennessee Rule 60.02(3)
[related to void judgments],‖ absent exceptional circumstances. Id. MERS‘s challenge to the decree
confirming the sale in the instant case is essentially a motion to set aside a void decree pursuant to Rule
60.02(3), so the reasonable time requirement in the rule does not apply, and the judgment can be assailed
without regard to any time limitation period.

                                                  - 16 -
                               MERS Interest in Property

        As noted previously, the trial court below held: ―MERS had only a nominal stake
in the outcome of the tax foreclosure proceeding on the property. Therefore, because
MERS had no true property interest, it could suffer no injury, and its due process rights
were not violated by lack of notice.‖ The Court of Appeals viewed the issue as
somewhat different from the question addressed by the trial court. It held that MERS
sustained no injury or damage from the tax sale so it did not have standing to bring this
lawsuit. In order to establish standing, the appellate court explained, MERS had to show
that it suffered ―a distinct and palpable injury‖ capable of being redressed by the lawsuit.
MERS, 2014 WL 24439, at *4 (quoting Lynch v. City of Jellico, 205 S.W.3d 384, 395
(Tenn. 2006) (citations omitted)). It found that MERS could not establish such an injury
because MERS had no interest in the property:

       Despite the alleged assignment [in the deed of trust], MERS was never
       given an independent interest in the property. See generally [Mortgage
       Elec. Registration Sys. v. ]Saunders, 2 A.3d [289,] 296-97 [(Me. 2010)]
       (holding that MERS never obtained an independent interest in the subject
       property). The Dossetts were instructed to mail payments and notices to
       the current lender that held the promissory note, while MERS solely
       recouped payment for its services from the current lender and was
       specifically relegated to the role of nominee relative to the interests
       transferred by the Dossetts. Nominee is defined, by Black‘s Law
       Dictionary, 9th edition, as ―[a] person designated to act in place of another,
       usu. in a very limited way‖ or as ―[a] party who holds bare legal title for the
       benefit of others or who receives and distributes funds for the benefit of
       others.‖

Id. at *5 (noting that MERS had argued in a prior case that it was ―contractually
prohibited from exercising any rights with respect to the mortgages . . . without the
authorization of the members,‖ quoting Mortgage Elec. Registration Sys., Inc. v.
Nebraska Dept. of Banking and Fin., 270 Neb. 529, 704 N.W.2d 784, 787 (Neb. 2005)).
The appellate court found that MERS had no interest in the property and that its only
injury was future damage to its business model. This injury, it held, was not a ―distinct
and palpable injury‖ sufficient to confer standing on MERS. Id.

      Our view of the pivotal issue is more in line with that of the trial court. Under the
circumstances presented in this case, rather than the standing question discussed by the
Court of Appeals, we think that the issue is better framed as whether MERS has a

                                           - 17 -
property interest that is protected under the Due Process Clause.16 This is an issue of first
impression in this Court. We go on, then, to address whether MERS has an interest in the
subject property that cannot be abridged without due process of law.

       The Due Process Clause of the Fourteenth Amendment to the United States
Constitution provides: ―No State shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States; nor shall any State deprive any
person of life, liberty, or property, without due process of law.‖ U.S. Const. amend XIV,
§ 2 (―the Due Process Clause‖).17 The Due Process Clause was ―intended to secure the
individual from the arbitrary exercise of the powers of government.‖ Daniels v.
Williams, 474 U.S. 327, 331 (1986).

       Under the Due Process Clause, a State cannot deprive a person of his or her
interest in ―life, liberty, or property‖ unless it first provides ―notice reasonably calculated,
under all the circumstances, to apprise [the interested party] of the pendency of the action
and afford them an opportunity to present their objections.‖ Mullane v. Cent. Hanover
Bank & Trust Co., 339 U.S. 306, 314 (1950). To effectuate this, ―[t]he means employed
must be such as one desirous of actually informing the absentee might reasonably adopt
to accomplish it.‖ Id. at 315; Turner v. Turner, --- S.W.3d ---, 2015 WL 6295545, at *10
(Tenn. Oct. 21, 2015). ―As a general rule, an individual should be given a hearing before
being deprived of a significant property interest.‖ Lee v. Lad, 834 S.W.2d 323, 325
(Tenn. Ct. App. 1992) (citing Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542
(1985)).

       Due process protections clearly apply when the State seeks to sell a taxpayer‘s real
property in satisfaction of a tax obligation. In Mennonite Board of Missions v. Adams,
462 U.S. 791 (1983), the mortgagor/borrower failed to pay the property taxes on the

        16
            As discussed below, MERS has been involved in litigation across the country. In some of those
cases, on different facts, courts have addressed standing as a threshold issue. See, e.g., Mortgage Elec.
Registration Sys., Inc. v. Saunders, 2 A.3d 289, 297 (Me. 2010) (holding that MERS lacked standing to
initiate judicial foreclosure action, even though the DOT gave MERS the right to foreclose on the
mortgage as the ―mortgagee of record‖); CPT Asset Backed Certificates, Series 2004–EC1 v. Cin Kham,
278 P.3d 586, 592-93 (Okla. 2012) (holding that putative noteholder lacked standing to foreclose because
MERS lacked authority to assign the note, though it arguably had authority to assign the mortgage).
Under the facts of this case, we believe that the better course is to directly address the nature of MERS‘s
interest in the property for purposes of the Due Process Clause.
        17
         MERS does not assert a claim under the due process clause of the Tennessee Constitution. See
Tenn. Const. art. I, § 8. We note, however, that this provision of our state constitution has been described
as ―synonymous with the due process provisions of the federal constitution.‖ Lynch v. City of Jellico,
205 S.W.3d 384, 391 (Tenn. 2006) (citing Willis v. Tenn. Dep‘t of Corr., 113 S.W.3d 706, 711 n.4 (Tenn.
2003)).
                                                  - 18 -
mortgaged property, so the county initiated proceedings to sell the property at a tax sale.
The county provided notice of the sale in accordance with an Indiana statute that required
notice to the mortgagor by certified mail but only constructive notice by publication to all
other interested parties, including the mortgagee/lender. The mortgagee did not see the
notice by publication and did not receive actual notice of the tax sale. The property was
sold at the tax sale without objection. Mennonite, 462 U.S. at 794.

       Years later, after the period of redemption for the tax sale expired, the tax-sale
purchaser of the property filed an action to quiet title to the property against claims made
by the mortgagee. Id. at 795. The mortgagee in Mennonite objected; it argued that the
tax sale was invalid because the mortgagee was not given adequate notice of the tax sale.
It contended that, by allowing for publication notice to the mortgagee, the state notice
statute violated the mortgagee‘s due process rights. Id. The lower courts found that
notice to the mortgagee by publication was adequate and so upheld the notice statute. Id.

       The Supreme Court reversed. At the outset, it noted that a mortgagee has ―a
substantial property interest that is significantly affected by a tax sale.‖ Id. at 798.
Because it had such an interest in the property, the Mennonite Court held, the mortgagee
was entitled to notice ―reasonably calculated, under all circumstances, to apprise
interested parties of the pendency of the action and afford them an opportunity to present
their objections.‖ Id. at 795 (quoting Mullane, 339 U.S. at 314). The Court reasoned:

              Since a mortgagee clearly has a legally protected property interest,
       he is entitled to notice reasonably calculated to apprise him of a pending tax
       sale. When the mortgagee is identified in a mortgage that is publicly
       recorded, constructive notice by publication must be supplemented by
       notice mailed to the mortgagee‘s last known available address, or by
       personal service. But unless the mortgagee is not reasonably identifiable,
       constructive notice alone does not satisfy the mandate of Mullane.

Id. at 798 (internal citation omitted). On that basis, the Court held that ―the manner of
notice provided to [the mortgagee] did not meet the requirements of the Due Process
Clause of the Fourteenth Amendment.‖ Id. at 800.

        The Mennonite Court clarified the manner of notice required for one who has a
property interest that is protected under the Due Process Clause. Its holding was
premised on the fact that ―a mortgagee clearly has a legally protected interest,‖ but the
Court did not specifically analyze the nature of the mortgagee‘s interest. Id. at 798. So
the Mennonite case tells us the type of notice MERS would have been due if its interest
in the subject property warrants due process protection, but it does not answer the central
issue presented here, namely, whether MERS has a protected property interest.
                                           - 19 -
       To determine whether MERS has a property interest that is protected under the
Due Process Clause, we look first to the language in the DOT in this case, which
describes various parties‘ interests in the property. The DOT names the Dossetts as the
borrowers, Choice Capital as the lender, Robbie McLean as the trustee, and MERS as ―a
separate corporation that is acting solely as a nominee for [Choice Capital] and [Choice
Capital‘s] successors and assigns.‖ It describes MERS as ―the beneficiary under this
Security Instrument.‖ Going further, the DOT states that MERS is ―[t]he beneficiary of
this Security Instrument . . . (solely as nominee for [Choice Capital] and [Choice
Capital‘s] successors and assigns) and the successors and assigns of MERS.‖

       The DOT also provides that the ―Borrower irrevocably grants and conveys [the
subject property] to Trustee, in trust, with power of sale‖ in order to secure payment of
the note. It adds the proviso that MERS ―holds only legal title to the interests granted by
Borrower in this Security Instrument.‖ In its capacity as nominee for the lender, MERS
may exercise some rights of the lender:

       Borrower understands and agrees that MERS holds only legal title to the
       interests granted by Borrower in this Security Instrument, but, if necessary
       to comply with law or custom, MERS (as nominee for [Choice Capital] and
       [Choice Capital‘s] successor‘s and assigns) has the right: to exercise any or
       all of those interests, including, but not limited to, the right to foreclose and
       sell the [p]roperty; and to take any action required of [Choice Capital]
       including, but not limited to, releasing and cancelling this Security
       Instrument.

This provision purports to give MERS the right to foreclose on the property on behalf of
the lender and the right ―to exercise any or all of those interests [granted by Borrower].‖
The remaining provisions of the 14-page DOT set forth the covenants between the
Dossetts (borrowers) and Capital Choice (lender), without any reference to MERS.

       In summary, then, the DOT indicates that MERS is the beneficiary but acts solely
as the nominee for the lender and its successors or assigns, holds only legal title to the
interests granted by the borrowers in the DOT, but if necessary to comply with law or
custom may exercise some rights of the lender such as foreclosing on the property. We
confess some perplexity at the mishmash of descriptive terms and qualifiers in the DOT
regarding MERS.

      Apparently this is not an unusual reaction to the opaque language in the DOT.
The provisions concerning MERS in the DOT in this case are standardized and are
widely used elsewhere in deeds of trust involving MERS. Courts in other jurisdictions
                                            - 20 -
have also found the language notable in its lack of clarity. See, e.g., Citimortgage, Inc. v.
Barabas, 975 N.E.2d 805, 813-14 (Ind. 2012) (description of MERS in deed of trust as
both ―nominee‖ and ―mortgagee‖ is ambiguous). Perhaps for this reason, ―[t]here has
been a wave of litigation in state and federal courts challenging various aspects of the
MERS System.‖ Robinson, 754 F.3d at 778.

        A host of MERS-related issues have been debated in both state and federal courts,
though most of the litigation has taken place in state court. As discussed below, ―[t]he
results under state law have been inconsistent.‖18 Id. (citing David P. Weber, The Magic
of the Mortgage Electronic Registration System: It Is and It Isn’t, 85 Am. Bankr. L.J.
239, 246-56 (2011) (cataloguing the ―schizophrenic position of state courts‖ on issues
relating to the MERS System)).

       The Sixth Circuit Court of Appeals commented on the numerous inconsistent state
law rulings regarding MERS in Thompson v. Bank of America, N.A., 773 F.3d 741 (6th
Cir. 2014). In Thompson, the mortgagor/borrower, Ms. Thompson, faced foreclosure.
She sought to renegotiate her repayment terms with the successor lender, a MERS
member. When the successor lender refused to renegotiate, Ms. Thompson filed suit
against it and against MERS as well, asserting fraud and other claims for relief.
Thompson, 773 F.3d at 747. The district court dismissed her complaint on its face, and
Ms. Thompson appealed.

      On appeal, Ms. Thompson argued that the securitization of her loan and MERS‘s
involvement in the transaction made the loan fraudulent:

       Thompson correctly states that MERS disclaims any ownership interest in
       the notes that pass through its databanks. She argues that because MERS
       never held title to the property and never processed funding or payments
       between herself and the unnamed creditors, any assignment that was
       processed through MERS was a ―sham‖ that generated a ―wild deed.‖ In
       fact, Thompson claims that the defendants‘ use of MERS ―is at least
       circumstantial evidence of the intention to commit fraud‖ because its only
       purpose is ―to cover and shield illegal transactions.‖

Id. at 748. In considering this argument, the appellate court in Thompson pointed out a
recent ―spate of civil actions‖ involving MERS. It viewed many of them as ―scattershot
affairs, tossing myriad (sometimes contradictory) legal theories at the court to see what
sticks.‖ Id. It observed that ―courts have generally upheld the use of MERS in the

       18
           The Robinson court noted that ―[f]ederal courts, applying state law, have reached similarly
disparate results.‖ Robinson, 754 F.3d at 779 (comparing cases).
                                               - 21 -
transfer of mortgage notes‖ and have ―upheld language, like that found in Thompson‘s
deed of trust, that grants MERS the power to act as agent for any valid note holder,
including assigning a deed and enforcing a note.‖ Id. at 749-50 (footnote omitted) (citing
Samples v. Bank of Am., N.A., No. 3:12-CV-44, 2012 WL 1309135, at *4 (E.D. Tenn.
2012) (collecting cases)). The Sixth Circuit rejected Ms. Thompson‘s assertion that
MERS‘s involvement in the transaction was a basis on which to avoid her obligation to
repay the loan, and so it affirmed the district court‘s dismissal of her lawsuit.

       As noted in Thompson, many courts have upheld MERS‘s involvement in
mortgage transactions as beneficiary ―solely as nominee‖ of the lender. Some of these
hold that MERS‘s designation as beneficiary ―solely as nominee‖ for the lender creates
an agency relationship between MERS and the lender. This agency relationship, they
conclude, gives MERS the authority to act on behalf of any valid note holder, so MERS
can validly assign a deed of trust or enforce a note on behalf of the lender.19 See Culhane
v. Aurora Loan Servs. of Neb., 826 F. Supp. 2d 352, 370 (D. Mass. 2011) (―The term
‗nominee‘ in fact connotes a narrow form of agency: a ‗person designated to act in place
of another, usu[ally] in a very limited way.‘‖ (quoting Black‘s Law Dictionary (9th ed.
2009))); Golliday v. Chase Home Fin., LLC, No. 1:10-CV-532, 2011 WL 4352554, at *7
(W.D. Mich. Aug. 23, 2011) (―The debt is held by the lender, and the security is held by
the lender‘s nominee, MERS, as the lender‘s agent.‖); Samples, 2012 WL 1309135, at *4
(―Several courts have noted that such language [in the deed of trust] explicitly grants
MERS the power to act as the agent of any valid note holder, including assigning a deed
of trust and enforcing a note.‖); Fontenot v. Wells Fargo Bank, N.A., 198 Cal. App. 4th
256, 270 (2011) (holding that, while MERS did not have ―its own right to assign the note,
since it had no interest in the note to assign,‖ it had the power to assign the note as the
lender‘s ―nominee‖ or ―agent‖); Edelstein v. Bank of N.Y. Mellon, 286 P.3d 249, 258

        19
              Other courts have held to the contrary, that MERS‘s designation in the deed of trust as
beneficiary as nominee for the lender does not give it the power to assign a deed of trust. These courts
reason that MERS never held authority to assign the promissory note, which evidences the actual debt,
and that the note and the security instrument cannot be transferred separately, i.e., they cannot be ―split.‖
See Summers v. PennyMac Corp., 2012 WL 5944943, at *5 (N.D. Tex. Nov. 28, 2012) (explaining the
―split-the-note‖ theory); McCarthy v. Bank of Am., NA, No. 4:11-CV-356-A, 2011 WL 6754064, at *4
(N.D. Tex. Dec. 22, 2011) (―MERS never held the promissory note, thus its assignment of the deed of
trust . . . separate from the note had no force‖); Bellistri v. Ocwen Loan Servicing, LLC, 284 S.W.3d 619,
623-24 (Mo. Ct. App. 2009) (concluding that MERS‘s assignment of the deed of trust ―separate from the
note had no force,‖ cited in McCarthy); see also In re Thomas, 447 B.R. 402, 412 (Bankr. D. Mass. 2011)
(applying Massachusetts law and holding that ―[w]hile the assignment purports to assign both the
mortgage and the note, MERS . . . was never the holder of the note, and therefore lacked the right to
assign it. . . . MERS is never the owner of the obligation secured by the mortgage for which it is the
mortgagee of record‖); In re Wilhelm, 407 B.R. 392, 404 (Bankr. D. Idaho 2009) (applying Idaho law and
holding that MERS is not authorized ―either expressly or by implication‖ to transfer notes as the ―nominal
beneficiary‖ of the lender).
                                                   - 22 -
(Nev. 2012) (―MERS holds an agency relationship with [the lender] and its successors
and assigns with regard to the note.‖); see also Cervantes v. Countrywide Home Loans,
Inc., 656 F.3d 1034, 1044 (9th Cir. 2011); In re Mortg. Elec. Registration Sys. Litig.,
MDL No. 09-2119-JAT, 2011 WL 4550189, at *3-4 (D. Ariz. Oct. 3, 2011); Ciardi v.
Lending Co., Inc., No. CV 10-0275-PHX-JAT, 2010 WL 2079735, at *3 (D. Ariz. May
24, 2010); Bank of N.Y. v. Raftogianis, 13 A.3d 435, 447-50 (N.J. Super. Ch. 2010).

        Most of these cases have addressed whether MERS has the power to assign a deed
of trust, foreclose on a note, or otherwise exercise the interests of the lender. They have
not addressed the precise issue presented here, namely, whether MERS itself has an
interest in the subject property that is subject to due process protections. Nevertheless, as
will be seen below, many of these cases are useful to our analysis because they discuss
MERS‘s role in the overall transaction as that of an agent for the lender or successor
lender.

       Courts that have considered whether MERS has an interest in the subject property
under the Due Process Clause have been divided. Many have held that the deed of trust
language naming MERS as beneficiary as nominee for the lender does not grant MERS a
protected interest in the property. For example, in Landmark National Bank v. Kesler,
216 P.3d 158, 167 (Kan. 2009) (―Landmark‖), the mortgagor/borrower had two
mortgages on the same property.20 The first mortgage was with Landmark National Bank
(―Landmark‖) and the second was with Millenia Mortgage Corporation (―Millenia‖).
Through MERS, Millenia assigned the second mortgage to Sovereign Bank.

       In April 2006, the mortgagor in Landmark filed a petition in bankruptcy, named
Sovereign as a creditor, and indicated his intent to surrender the property. Landmark,
216 P.3d at 161. Landmark, as first mortgagee, filed a foreclosure petition in which it
named the mortgagor and Millennia as defendants. Landmark did not notify either
Sovereign or MERS of the foreclosure proceedings, even though the transaction
documents designated MERS as the mortgagee solely as nominee for Millennia and
Millennia‘s successors and assigns. Id. No answer was filed, so the trial court entered a
default judgment and the property was sold.

       In November 2006, Landmark filed a petition to confirm the foreclosure sale. Id.
That same day, Sovereign filed an answer to Landmark‘s prior foreclosure petition and
asserted its interest in the property as Millennia‘s successor in interest. Sovereign also
moved to set aside the default judgment and objected to the confirmation of the sale,

       20
         In Kansas, mortgages, rather than deeds of trust, are used in mortgage transactions. See supra
note 6. For this reason, the security instrument involved in Landmark designated MERS as the
―mortgagee‖ for the lender and its assigns, rather than a ―beneficiary.‖
                                                - 23 -
asserting that MERS was a contingent necessary party to the lawsuit. Because Landmark
did not name MERS as a defendant in the foreclosure petition, Sovereign claimed,
Sovereign did not receive notice of the foreclosure proceedings. Id. at 161-62.

       Several weeks later, MERS filed a motion to intervene and a motion to join in
Sovereign‘s motion to set aside Landmark‘s default judgment. The trial court in
Landmark entered an order finding that MERS was not a real party in interest and
holding that Landmark was not required to name MERS as a party in the foreclosure
action. ―The court found that MERS served only as an agent or representative for
Millennia.‖ Id. at 162. Therefore, the trial court denied MERS‘s motions to intervene
and to set aside the default judgment, and it confirmed the foreclosure sale. Sovereign
and MERS appealed. Id.

       To decide the appeal in Landmark, the Supreme Court of Kansas considered a
deed of trust in which the MERS-related provisions were nearly identical to the DOT in
the instant case. Echoing the cases cited above, the Kansas Court held that the provisions
stating that MERS was ―nominee‖ for the lender and its assigns described an agency
relationship:

              The legal status of a nominee, then, depends on the context of the
      relationship of the nominee to its principal. Various courts have interpreted
      the relationship of MERS and the lender as an agency relationship. . . .

              The relationship that MERS has to Sovereign is more akin to that of
      a straw man than to a party possessing all the rights given a buyer. . . .
      Although MERS asserts that, under some situations, the mortgage
      document purports to give it the same rights as the lender, the document
      consistently refers only to rights of the lender, including rights to receive
      notice of litigation, to collect payments, and to enforce the debt obligation.
      The document consistently limits MERS to acting ―solely‖ as the nominee
      of the lender.

Id. at 166 (citing In re Sheridan, 2009 WL 631355, at *4 (Bankr. D. Idaho March 12,
2009) (MERS ―acts not on its own account. Its capacity is representative‖); Mortgage
Elec. Registration Sys., Inc. v. Southwest, 301 S.W.3d 1, 4 (2009) (―MERS, by the terms
of the deed of trust, and its own stated purposes, was the lender‘s agent.‖); LaSalle Bank
Nat. Ass‘n v. Lamy, 12 Misc.3d 1191, 824 N.Y.S.2d 769, 2006 WL 2251721, at *2 (Sup.
2006) (unpublished opinion) (―A nominee of the owner of a note and mortgage may not
effectively assign the note and mortgage to another for want of an ownership interest in
said note and mortgage by the nominee.‖)) The Landmark Court observed pointedly that
MERS had ―argued in another forum that it is not authorized to engage in the practices
                                          - 24 -
that would make it a party to either the enforcement of mortgages or the transfer of
mortgages.‖ Id. at 168 (citing Mortgage Elec. Reg. Sys. v. Nebraska Dep‘t of Banking,
704 N.W.2d 784, 787 (Neb. 2005)). For these reasons, the Landmark Court affirmed the
trial court‘s denial of MERS‘s motion to intervene and to set aside the foreclosure sale.
Id. at 169.

       The Landmark Court also considered the related issue of whether the trial court‘s
refusal to join MERS as a defendant in the judicial foreclosure action violated MERS‘s
constitutional due process rights. It held that MERS‘s due process rights were not
violated. Absent a ―protected property or liberty interest,‖ the Landmark Court noted,
―there can be no due process violation.‖ Id. at 169 (citing State ex rel. Tomasic v. Unified
Gov‘t of Wyandotte Cnty./Kansas City, 265 Kan. 779, 809, 962 P.2d 543 (1998)). It
explained its conclusion that MERS had no protected property interest:

              The Due Process Clause does not protect entitlements where the
       identity of the alleged entitlement is vague. A protected property right must
       have some ascertainable monetary value. Indirect monetary benefits do not
       establish protection under the Fourteenth Amendment. An entitlement to a
       procedure does not constitute a protected property interest.

Id. (citing Castle Rock v. Gonzales, 545 U.S. 748, 763 (2005)). The Court commented
that MERS had made no attempt to demonstrate ―that it possessed any tangible interest in
the mortgage beyond a nominal designation as the mortgag[ee]. It lent no money and
received no payments from the borrower. It suffered no direct, ascertainable monetary
loss as a consequence of the litigation.‖ Id. at 169-70. Because MERS had not
established that it had a protected property interest, the Landmark Court held, there was
no violation of the Due Process Clause. Id.

       Similarly, in Mortgage Electronic Registration Systems, Inc. v. Southwest Homes
of Arkansas, Inc., 301 S.W.3d 1 (Ark. 2009) (―Southwest Homes‖), the
mortgagor/borrowers had two mortgages on their home, the first of which was a MERS
mortgage. They defaulted on the second mortgage, so the holder of the second mortgage
petitioned for foreclosure. In the petition, it named as defendants the borrowers, the first
mortgage holder, and the county tax collector; it appears from the opinion that MERS
was named as a defendant but was not given notice of the proceedings. Southwest
Homes, 301 S.W.3d at 2. After the foreclosure sale, MERS filed a motion to it set aside;
MERS argued that it was a necessary party to the foreclosure action and entitled to
notice. The trial court disagreed and denied the motion. MERS appealed.

       On appeal in Southwest Homes, MERS argued that it was a necessary party to the
foreclosure action because ―it held legal title to the property and, therefore, it was a
                                           - 25 -
necessary party to any action regarding title to the property.‖ Id. The Supreme Court of
Arkansas rejected that argument. Looking at the roles of the various parties, the
Southwest Homes Court observed that ―the deed of trust provides that all payments are to
be made to the lender, that the lender makes decisions on late payments, and that all
rights to foreclosure are held by the lender. . . . MERS did not service the loan in any
way.‖ Id. at 3. The Court rejected MERS‘s argument that it could act independently of
the lender, stating that ―[n]othing in the record shows that MERS had authority to act‖ on
behalf of the first mortgage holder. Id. at 4. The Court noted that the trustee, not MERS,
held legal title to the property under Arkansas law. Id. It found that MERS was not a
true beneficiary, despite the designation in the deed of trust: ―The deed of trust did not
convey title to MERS. Further, MERS is not a beneficiary, even though it is so
designated in the deed of trust. [The first mortgage holder], as the lender on the deed of
trust, was the beneficiary.‖ Id. The Court concluded that MERS was not a necessary
party to the foreclosure action because it had ―no interest to protect.‖ Id. at *5.

        Other courts have held likewise, that MERS is not the true beneficiary of the deed
of trust, even if it was named beneficiary therein; it is solely a nominee and has no
property interest. In Weingartner v. Chase Home Finance, LLC, 702 F. Supp. 2d 1276,
1280 (D. Nev. Mar. 15, 2010), the mortgagor/borrowers brought a pro se action for
wrongful foreclosure against a lender and its counsel, raising fourteen different claims.
The defendants filed a motion to dismiss. In addressing the issues, the district court
described the deed of trust language naming MERS as the ―nominee‖ and ―beneficiary‖
as ―a source of confusion.‖ Looking at MERS‘s role, the court gave a cogent explanation
for its conclusion that MERS was, in fact, merely an agent for the lender:

      This unorthodox usage of the word ―beneficiary‖ causes all manner of
      havoc upon foreclosure. Oftentimes, it is clear that defendants in these
      actions do not understand the source of the confusion themselves, as they
      use the word ―beneficiary‖ without attempting to untangle the confusion.
      Black‘s gives three definitions for this word. The first definition is the
      most common one: ―A person for whose benefit property is held in trust;
      esp., one designated to benefit from an appointment, disposition, or
      assignment (as in a will, insurance policy, etc.), or to receive something as
      a result of a legal arrangement or instrument.‖ [Black‘s Law Dictionary
      165 (8th ed. 2004)]. From this most common definition of the word,
      plaintiffs typically conclude that because MERS does not stand to benefit
      directly from the foreclosure and has no right to sue on the promissory note
      (which is almost always true), that MERS cannot possibly be a
      ―beneficiary.‖ It is correct that MERS is not a beneficiary. MERS is the
      nominee of the beneficiary. Often, the true beneficiary (the
      lender/nominator) will obfuscate this distinction on the deed of trust by
                                          - 26 -
      referring to MERS as the ―beneficiary of record.‖ This is a fiction. MERS
      is not a beneficiary in any ordinary sense of the word. Calling MERS a
      beneficiary is what causes much of the confusion. To a large extent,
      defendants in these actions have brought this mass of litigation upon
      themselves by this confusing, unorthodox, and usually unnecessary use of
      the word ―beneficiary‖ to describe MERS‘[s] role. A lender/nominator
      need only refer to MERS as a ―nominee.‖ This is sufficient to establish that
      MERS is the agent of the lender with respect to administration of the deed
      of trust.

Weingartner, 702 F. Supp. 2d at 1280 (emphasis added); accord James v. ReconTrust
Co., 845 F. Supp. 2d 1145, 1165 (D. Or. 2012) (holding that MERS is not the beneficiary
of the deed of trust under Oregon law, despite the language in the deed of trust; it is
―nothing more than an agent (or nominee) for the real beneficiary, which is the lender or
its successor‖); Mortgage Elec. Registration Sys. v. Saunders, 2 A.3d 289, 294-97 (Me.
2010) (holding that MERS cannot foreclose because it is not a mortgagee under
applicable law, and it lacks standing to sue because it does not have an independent
interest in the loan; MERS functions solely as a nominee); Pilgeram v. Greenpoint Mortg.
Funding, Inc., 313 P.3d 839, 843 (Mont. 2013) (holding that MERS is not the beneficiary
under the Montana Small Tract Financing Act because ―the lender, not MERS, is the
entity to whom the secured obligation flows‖); Brandrup v. ReconTrust Co., N.A., 303
P.3d 301 (Or. 2013) (holding that MERS was not the beneficiary of a deed of trust under
the Oregon Trust Deed Act absent conveyance to MERS of the beneficial right to
repayment and that MERS could not hold or transfer legal title to the deed as the lender‘s
nominee); Bain v. Metropolitan Mortg. Grp., Inc., 285 P.3d 34, 51 (Wash. 2012) (holding
that MERS was not a beneficiary under the Washington Deed of Trust Act when it did
not hold the promissory note secured by the deed of trust and that ―characterizing MERS
as the beneficiary has the capacity to deceive‖ and may give rise to an action under the
state‘s Consumer Protection Act). Thus, in interpreting deeds of trust nearly identical to
the DOT in this case, these courts held that MERS was not the beneficiary under the deed
of trust and, as nominee, was simply an agent or ―straw man‖ for the lender. As a result,
these courts held that MERS did not have its own protected interest in the subject
property. Landmark, 216 P.3d at 166.

       In the course of considering these issues, some courts have pointed out that it is
axiomatic that a party cannot simultaneously be both agent and principal. In Culhane, the
Massachusetts court stated: ―Courts and scholars alike have expressed reservation, even
bewilderment, as to MERS‘s claim to be both mortgagee and nominee or, as it has been
generalized, both principal and agent.‖ Culhane, 826 F. Supp. 2d at 369 (―MERS‘s
position that it can be both the mortgagee and an agent of the mortgagee is absurd, at
best.‖ (quoting In re Agard, 444 B.R. 231, 240 (Bankr. E.D.N.Y. 2011), vacated in part
                                          - 27 -
sub. nom. Agard v. Select Portfolio Servicing, Inc., No. 11-CV-1826 JS, 2012 WL
1043690 (E.D.N.Y. Mar. 28, 2012)); Bank of N.Y. v. Bailey, 951 N.E.2d 331, 332 n.3
(Mass. 2011) (―In this case, we are not faced with the issue whether MERS may properly
be both the mortgagee and an agent of the mortgagee, and we do not decide in which
capacity MERS acted here.‖); Landmark, 216 P.3d at 165-66 (2009) (stating that MERS
defines its role ―in much the same way that the blind men of Indian legend described an
elephant—their description depended on which part they were touching at any given
time‖); Peterson, 53 Wm. & Mary L. Rev. at 118 (―On the one hand, MERS purports to
act purely as a ‗nominee‘---a form of an agent. On the other hand, MERS also claims to
be an actual mortgagee, which is to say an owner of the real property right to foreclose
upon the security interest. That a company cannot be both an agent and a principal with
respect to the same right is axiomatic.‖); Nolan Robinson, Note, The Case Against
Allowing Mortgage Electronic Registration Systems, Inc. (MERS) to Initiate Foreclosure,
32 Cardozo L. Rev. 1621, 1643-44 (2011) (―Despite MERS‘s success in the courtroom,
however, . . . basic principles of agency support the claim that MERS should not, in fact,
have legal standing to foreclose in this scenario. . . . [A]n agent cannot augment the
power of its principal, nor can a principal grant rights to an agent that the principal does
not itself possess.‖).

        In contrast, other courts have held that MERS‘s status as beneficiary as nominee
for the lender constitutes a protected property right.21 In Mortgage Electronic
Registration Systems, Inc. v. Bellistri, No. 4:09-CV-731, 2010 WL 2720802 (E.D. Mo.
July 1, 2010), the county failed to give MERS notice of a tax sale; the relevant Missouri
notice statute required notice to any person ―who holds a publicly recorded deed of trust,
mortgage, lease, lien or claim upon that real estate.‖ Bellistri, 2010 WL 2720802, at *10
(quoting Jones-Munger Act § 140.405). The court held that MERS, ―as beneficiary as
nominee for the lender and the lender‘s assigns,‖ held a ―publicly recorded‖ claim in the
property within the meaning of the Missouri statute, so it was entitled to notice. Id. at
*12. The Bellistri court added, ―MERS‘[s] interest as a nominee is itself a sufficient
property right to trigger a due process right to notice,‖ because MERS had ―bare legal
title‖ in the property. ―Such an interest,‖ the court held, ―is sufficient to bring an action at
        21
           MERS asserts that a recent decision from our Court of Appeals can be counted among the
courts holding that MERS has a protected property right arising out of a similar deed of trust, citing
EverBank v. Henson, No. W2013-02489-COA-R3-CV, 2015 WL 129081 (Tenn. Ct. App. Jan. 9, 2015).
We disagree. The issue before the court in Henson was whether MERS was a ―part[y] interested‖ in a
foreclosure proceeding so as to entitle MERS to notice under Tennessee Code Annotated section 35-5-
104(d). In that situation, the Henson court held that MERS was a ―part[y] interested‖ under the statute
because it had ―a lien that would be extinguished or adversely affected by the sale.‖ Henson, 2015 WL
129081, at *4. Thus Henson interpreted the foreclosure statutes, not the tax sale statutes, and dealt with
statutory interpretation, not whether MERS has a ―protected property interest‖ under the Due Process
Clause. Therefore, Henson did not speak to whether MERS has a protected property interest arising out
of the deed of trust.
                                                 - 28 -
law and is therefore a species of property protected by due process.‖ Id. at *13-14 (citing
Sprint Commc‘ns Co., L.P. v. APPC Servs., Inc., 554 U.S. 269, 287-88 (2008) (―Sprint‖).

       The Bellistri court also reasoned that MERS had a protected property interest that
arose out of its ―legal right to file suit to foreclose the mortgage‖ under the relevant
foreclosure statutes and its ―right to enforce the lien on the property via a power of sale in
the trustee.‖ Id. at *14. ―The right to file a lawsuit is ‗a substantial property right.‘‖ Id.
(quoting Kinsella v. Landa, 600 S.W.2d 104, 107 (Mo. Ct. App. 1980) (statutory right to
contest will is a substantial property right)); see also Citimortgage, 975 N.E.2d at 814-15,
817 (holding that the agency relationship conferred upon MERS protected property
interests sufficient to give MERS‘s assignee the right to intervene in a foreclosure suit;
also noted, however, that it was ―a bridge too far‖ to argue that MERS itself was entitled
to notice of the foreclosure action under the notice statute).

       To support its conclusion that ―bare legal title‖ is a protected property interest, the
Bellistri court cited the United States Supreme Court‘s decision in Sprint.22 See Bellistri,
2010 WL 2720802, at *13. In Sprint, several payphone operators assigned their legal
claims against long-distance carriers to billing and collection firms called ―aggregators,‖
so that the aggregators could bring suit against the long-distance carriers on their behalf.
Sprint, 554 U.S. at 271-72. The aggregators and the payphone operators entered into
agreements whereby the aggregators agreed to remit the proceeds of the litigation to the
payphone operators at the conclusion of the suit. Id. The operators viewed this
arrangement as an alternative more favorable to them than filing a class action in their
own names. Id. at 290-91. The issue presented to the Court was whether the aggregators
had standing to bring suit when the aggregators themselves had suffered no injury; the
injuries were sustained by the payphone operators.

       The Court in Sprint held that aggregators had standing to bring suit to assert the
operators‘ claims. It cited precedents that ―make clear that courts have long found ways
to allow assignees to bring suit; that where assignment is at issue, courts . . . have always
permitted the party with legal title alone to bring suit; and that there is a strong tradition
specifically of suits by assignees for collection.‖ Id. at 285. Even though the aggregators
suffered no injuries, the Court held, ―the payphone operators assigned their claims to the
aggregators lock, stock, and barrel.‖ Id. at 286. This was so even though the aggregators
were contractually obliged to remit the proceeds to the payphone operators at the
conclusion of the lawsuit. The Court asked rhetorically, ―What does it matter what the
aggregators do with the money afterward?‖ Id. at 287. Thus, based on the assignment of

        22
          MERS also cites Sprint in its appellate brief for the proposition that ―bare legal title to a claim,
without any equitable or beneficial interest therein, is an independent property interest that confers
standing on a party.‖
                                                   - 29 -
all the plaintiffs‘ interests and the long history of allowing lawsuits by assignees, the
Court concluded that the aggregators had standing to bring the lawsuit.

       As noted above, the issue we address in this appeal is not whether MERS has
standing to file a lawsuit, but whether MERS had an interest in the subject property that
was protected under the Due Process Clause of the federal Constitution. Sprint turned on
the question of standing and did not discuss what constitutes an interest in real property
that is entitled to due process protections. Thus, Sprint is inapplicable because the
aggregators‘ property interest in Sprint was addressed in the context of their standing to
bring suit.

        Moreover, even if the analysis in Sprint were applicable here, we note a critical
factual difference. In Sprint, the aggregators received their property interest through a
total assignment of the litigation proceeds from the operators---lock, stock, and barrel. In
contrast, there is nothing in the DOT or elsewhere in the record in this case to indicate
that any property right was assigned by a lender to MERS; rather, MERS was designated
as the ―nominee‖ for the lender and its assigns. The statement in Sprint cited by MERS,
that courts ―have always permitted the party with legal title alone to bring suit,‖ is
followed by the qualifier that it applies ―where assignment is at issue.‖ Id. at 285. It is
inapplicable to ―bare legal title‖ where, as here, no property rights are transferred to the
nominee. The DOT grants nothing more to MERS, and MERS has not argued or
submitted any evidence that it has anything other than the power to act on the note
owner‘s behalf. Therefore, in our view, Sprint does not support the argument that the
DOT grants MERS a protected property interest.23

        MERS argues that it has a protected property interest by virtue of its role as the
beneficiary as nominee under the DOT. MERS relies heavily on cases in which courts
have cited MERS‘s status as the nominal beneficiary in upholding MERS‘s authority to
act as the agent of any valid note holder, including assigning a deed of trust or enforcing
a note. Dauenhauer v. Bank of N.Y. Mellon, 562 Fed. Appx. 473, 479 (6th Cir. 2014);
see Smith v. BAC Home Loans Servicing LLP, 552 Fed. Appx. 473, 479 (6th Cir. 2014).

        23
           One federal district court has interpreted Sprint as support for holding that ―bare legal title‖ is a
protected property interest sufficient to confer standing on MERS, ―even where the party asserting the
loss holds no beneficial interest in the claim for payment.‖ Mortgage Elec. Registration Sys. v. Robinson,
45 F. Supp. 3d 1207, 1214 (C.D. Cal. 2014) (citing Sprint, 554 U.S. at 285-89); see Mortgage Elec.
Registration Sys. v. Robinson, No. CV 13-7142 PSG (ASx), 2015 WL 993319, at *4 (C.D. Cal. 2014)
(same case, holding that both MERSCORP and MERS have standing). Respectfully, we disagree with
this characterization of the holding in Sprint. The plaintiff aggregators in Sprint did not have ―bare‖ legal
title. Rather, they were assigned all of the beneficial interests held by the payphone operators when they
brought suit on their behalf. They were not simply ―nominees,‖ appointed to bring the lawsuit in name
only.
                                                    - 30 -
MERS argues that this nomenclature is important and that its role as nominee makes it an
agent for the lender and its successors and assigns for the limited purpose of holding and
enforcing the security agreement. The ability to foreclose on the subject property, MERS
argues, is a real property interest entitled to due process protections. MERS observes that
Tennessee courts have approved MERS‘s authority to foreclose on a note as nominee for
the note owner and have held that it may also assign a mortgage as nominee for the
lender. See Collins v. Mortgage Elec. Registration Sys., No. 3:11-CV-00264, 2012 WL
848041, at *2 (M.D. Tenn. March 12, 2012) (authority to foreclose as nominee);
Thompson v. American Mortg. Express Corp., No. 3-13-0817, 2014 WL 1631001, at *2
(M.D. Tenn. Apr. 23, 2014) (authority to assign note as nominee).

        Respectfully, we are not persuaded. For purposes of this appeal, we do not
question MERS‘s authority to act as agent for the lender and any successor lenders.
However, the lender‘s agreement to appoint MERS as its agent does not endow MERS
with the lender‘s property interest or for that matter any independent property interest
whatsoever. The note owner is the actual beneficiary, i.e., the party that benefits from the
security instrument by its entitlement to payments on the promissory note, secured by the
deed of trust. Sprint, 554 U.S. at 286. In this case, there was no assignment of property
rights to MERS; it is simply an agent for the lender, in name only, holding no property
rights of its own.

       We agree with those courts that have held that, despite the fact that the DOT
includes ―beneficiary‖ among the various labels affixed to MERS, when the realities of
the transaction are scrutinized, MERS is not a true ―beneficiary‖ of the DOT. MERS
receives nothing from the DOT itself. The DOT even qualifies the denomination
―beneficiary‖ by adding that MERS is a beneficiary ―solely as nominee‖ for the lender
and the lender‘s assigns. The term ―nominee‖ indicates an agency relationship.24 As
noted by our Court of Appeals, a nominee is ―[a] person designated to act in place of
another, usu. in a very limited way‖ or ―[a] party who holds bare legal title for the benefit
of others or who receives and distributes funds for the benefit of others.‖ MERS, 2014
WL 24439, at *5 (quoting Black‘s Law Dictionary (9th ed.)). Thus, MERS is authorized
to exercise the rights and obligations granted to the lender by the borrowers, but ―only as
an agent for the lender, not for its own interests.‖ See Fontenot, 198 Cal. App. 4th at
273.




        24
           The record contains no evidence regarding the scope of the agency relationship between MERS
and the successor lender to Choice Capital. Interestingly, the identity of the successor lender does not
appear in the record and there is no indication in the record that the successor lender made any attempt to
become involved in this lawsuit.
                                                  - 31 -
       A reading of the DOT in its entirety supports this conclusion. The DOT describes
at length the obligations between the Dossetts, as borrowers, and Choice Capital, as
lender. For example, the DOT prescribes the manner by which the Dossets must make
payments; it requires the Dossetts to pay any taxes, assessments, charges, or fines related
to the property; it requires the Dossetts to obtain property insurance; and it gives
protections for the ―Lender‘s Interest in the Property and Rights under this Security
Instrument‖ should the Dossetts fail to perform the covenants and agreements in the
DOT. MERS is not mentioned in any provision requiring notice to the lender in the
DOT. The provision in the DOT that addresses all manner of notice provides:

              15. Notices. All notices given by Borrower or Lender in connection
       with this Security Instrument must be in writing. Any notice to Borrower
       in connection with this Security Instrument shall be deemed to have been
       given to Borrower when mailed by first class mail or when actually
       delivered to Borrower‘s notice address if sent by other means. . . . Any
       notice to Lender shall be given by delivering it or by mailing it by first
       class mail to Lender‘s address stated herein unless Lender has designated
       another address by notice to Borrower. Any notice in connection with this
       Security Instrument shall not be deemed to have been given to Lender until
       actually received by Lender. If any notice required by this Security
       Instrument is also required under Applicable Law, the Applicable Law
       requirement will satisfy this corresponding requirement under this Security
       Instrument.

Thus, even the DOT itself does not require notice to MERS in connection with the
obligations between the borrowers and lender under the DOT. This is significant since
the purpose of the DOT is to secure the borrowers‘ obligations to the lender under the
note.

        MERS insists that it is entitled to notice of the tax sale by virtue of its business
model, in which it interposes itself to give notice of dispositions of the property to its
members. Absent a holding that it is entitled to notice in this and other similar situations,
MERS asserts, when the note is securitized and the original lender has no further interest
in the deed of trust, there will be no way to assure that assignee lenders will receive
notice.

       Respectfully, it appears that MERS‘s business model requires it to be all things to
all people. As noted in Landmark and by the trial court below, in Mortgage Electronic
Registration Systems, Inc. v. Nebraska Department of Banking and Finance, 704 N.W.2d
784 (Neb. 2005), MERS argued that it had no interest in mortgaged property under a
deed of trust in order to establish that it is not a ―mortgage banker‖ subject to the
                                           - 32 -
licensing requirements of the Mortgage Bankers Registration and Licensing Act. Neb.
Dep‘t of Banking and Fin., 704 N.W.2d at 788, cited in Landmark, 216 P.3d at 168. The
Nebraska Court recounted MERS‘s position: ―[C]ounsel for MERS explained that
MERS does not take applications, underwrite loans, make decisions on whether to extend
credit, collect mortgage payments, hold escrows for taxes and insurance, or provide any
loan servicing functions whatsoever. MERS merely tracks the ownership of the lien and
is paid for its services through membership fees charged to its members.‖ Neb. Dep‘t of
Banking and Fin., 704 N.W.2d at 787. Similarly, the Thompson court noted that ―MERS
disclaims any ownership interest in the notes that pass through its databanks.‖
Thompson, 773 F.3d at 748. Our job is not to assist MERS in meeting its contractual
obligations to its member lenders, but rather to determine whether MERS has a property
interest that demands due process protection.

       We agree with the conclusion reached by both the Court of Appeals and the trial
court, that ―MERS was never given an independent interest in the property.‖ MERS,
2014 WL 24439, at *5. MERS is a mortgage registration system that does not itself hold
any interest in the subject property, by virtue of the DOT or otherwise. Rather, MERS is
―an agent with limited powers, akin to a special power of attorney.‖ Weingartner, 702 F.
Supp. 2d at 1279. It has no interest in the subject property that is protected under the Due
Process Clause, so notice to MERS was not compelled by the Constitution. Accordingly,
we affirm the trial court‘s grant of judgment on the pleadings to Mr. Ditto.




                                           - 33 -
                                       CONCLUSION

        In sum, we hold that, when a plaintiff who claims to have a protected interest in
real property files suit to have a tax sale of the property declared void for lack of notice,
the pre-suit tender requirement in Tennessee Code Annotated section 67-5-2504(c) does
not apply, so we affirm the Court of Appeals‘ holding that the trial court did not err in
failing to grant Mr. Ditto‘s motion to dismiss on this basis. We further conclude that
MERS acquired no protected interest in the subject property by virtue of language in the
DOT designating MERS as beneficiary solely as nominee for the lender and its assigns,
or by language in the DOT indicating that MERS has ―legal title‖ of the subject property
for the purpose of enforcing the lender‘s rights. Because MERS had no protected interest
in the subject property, its due process rights were not violated by the County‘s failure to
notify it of the tax foreclosure proceedings or the tax sale. Accordingly, the trial court‘s
grant of judgment on the pleadings in favor of Mr. Ditto is affirmed, and the Court of
Appeals‘ decision is affirmed, albeit on a different basis.

       The judgment of the Court of Appeals is affirmed, and the decision of the trial
court is affirmed. Costs on appeal are taxed to Petitioner/Appellant Mortgage Electronic
Registration Systems, Inc., and its surety, for which execution may issue if necessary.




                                                    _________________________________
                                                    HOLLY KIRBY, JUSTICE




                                           - 34 -